                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

CRAIG D. DAVISON, #84015                         §

VS.                                              §                 CIVIL ACTION NO. 6:17cv491

FLOYD WINGO, ET AL.                              §

                    MEMORANDUM OPINION ADOPTING THE REPORT
                     OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Craig Davison, an inmate confined within the Texas prison system, proceeding

pro se, filed this civil rights lawsuit. The case was referred to the Unites States Magistrate Judge,

the Honorable Judge K. Nicole Mitchell.

       On July 9, 2018, the United States Magistrate Judge issued a Report, (Dkt. #16),

recommending that Davison’s lawsuit be dismissed, without prejudice, for failing to obey an order

of the Court. A copy of this Report was sent to Davison at his address, return receipt requested.

The docket shows that Davison received a copy of the Report on July 11, 2018, (Dkt. #17).

However, to date, no objections have been filed and Davison has not communicated with the Court

since March 2018.

       Consequently, Davison is barred from de novo review by the District Judge of those

findings, conclusions, and recommendations and, except upon grounds of plain error, from

appellate review of the unobjected-to proposed factual findings and legal conclusions accepted and

adopted by the district court. Douglass v. United Services Auto. Association, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

                                                 1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #16), is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED without prejudice for

failure to obey an order of the Court. Finally, it is

       ORDERED that any and all motions which may be pending in this case are hereby

DENIED.
             So ORDERED and SIGNED February 2, 2019.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge




                                                  2
